Citation Nr: 1825160	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent from February 10, 2011 to March 30, 2015 and in excess of 60 percent from March 31, 2015 to January 19, 2016 for impairment of rectal sphincter control with constipation associated with the loss of use of the lower extremities due to HLTV-1 myelopathy (rectal disability) 

2.  Entitlement to a disability rating in excess of 60 percent from March 31, 2015 to January 19, 2016 for impairment of rectal sphincter control with constipation associated with the loss of use of the lower extremities due to HLTV-1 myelopathy (rectal disability). 

3.  Entitlement to Special Monthly Compensation under 38 U.S.C. §1114(o) for paraplegia together with loss of sphincter control. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1983 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing in February 2018.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  From February 10, 2011 to March 2015, the Veteran's service-connected impairment of rectal sphincter control with constipation associated with the loss of use of the lower extremities due to HLTV-1 myelopathy manifested in occasional involuntary bowel movements, necessitating wearing of a pad.

2.  From March 31, 2015 to January 19, 2016, the Veteran's service-connected impairment of rectal sphincter control with constipation associated with the loss of use of the lower extremities due to HLTV-1 myelopathy manifested in extensive leakage and fairly frequent involuntary bowel movements.

3.  From February 10, 2011, the Veteran had loss of use of both legs together with loss of anal sphincter control. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for impairment of rectal sphincter control with constipation associated with the loss of use of the lower extremities due to HLTV-1 myelopathy have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.114, Diagnostic Code 7332 (2017).

2.  The criteria for a disability rating in excess of 60 percent for impairment of rectal sphincter control with constipation associated with the loss of use of the lower extremities due to HLTV-1 myelopathy have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.59, 4.114, Diagnostic Code 7332 (2017).

3.  The criteria for Special Monthly Compensation under 38 U.S.C. §1114(o) are met from February 10, 2011.  38 U.S.C. §1114(o) (2012); 38 C.F.R. § 3.350 (e)(2).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor her representative has raised issues with either the duty to notify or the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Ratings for Rectal Disability

The Veteran served in the United States Army as a cargo specialist and food service specialist with service in Southwest Asia and Somalia.  She was awarded the Bronze Star Medal.  The Veteran contends that disability ratings assigned to her service-connected rectal disability prior to January 19, 2016 do not accurately reflect the severity of her disability. Specifically, the Veteran contends that a 100 percent rating for incontinence is warranted for the entire period of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2017).

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
 
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

Under Diagnostic Code 7319, for irritable colon syndrome (spastic colitis, mucous colitis, etc.), a noncompensable evaluation is warranted for mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent evaluation is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress. A 30 percent evaluation is warranted for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).

Alternatively, under Diagnostic Code 7332, for rectum and anus, impairment of sphincter control, a noncompensable evaluation is warranted for healed or slight impairment of sphincter control, without leakage. A 10 percent evaluation is warranted for constant, slight, or occasional moderate leakage. A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad. A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements. A 100 percent evaluation is warranted for complete loss of sphincter control.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2017).

With regard to coexisting abdominal disabilities, a VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2017).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 (2017).  See Id.  Rather, a single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114 (2017).  The Board also notes that, with regard to the schedule of ratings for the digestive system, 38 C.F.R. § 4.114 (2017) expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 which include the schedular criteria for irritable colon syndrome (Diagnostic Code 7319) but not for impairment of sphincter control (Diagnostic Code 7332) .

Evidence

A review of the VA treatment records reveals that the Veteran sought consultation, monitoring and assessments of her rectal disability from February 2011 to January 2016.  Examiners opined as to the Veteran's symptoms of the disability, levels of impairment, and modes of control, including use of natural laxatives, stimulant laxatives, control pads, and, at the end of this period, a regimen of manual digital manipulation to induce defecation.

In February 2011, the Veteran was afforded a VA thoracolumbar spine examination.  The physician examiner reviewed the claims file, considered the Veteran's account of her medical history, and conducted a physical examination.  Within the context of abnormal spinal complications and manifestations, the examiner opined the Veteran's pharmaceutical control of bladder incontinence resulted in constipation.  The examiner also noted that the Veteran reported that she fell many times before she moved to a rolling/seated walker and wheel chair.  Furthermore, the Veteran stated that she lost the use of her legs approximately 10 years earlier.  Opining as to bowel dysfunction and the Veteran's thoracolumbar spine, the examiner indicated that that there was anal leakage and mentioned that the Veteran used an incontinence pad.

In a concluding statement, the examiner underscored that the Veteran's condition was severe.  She had required the use of a wheelchair and seated/rolling walker for ambulation since approximately 2000 or 2001.  The examiner also stated that she needed an Adaptive Housing grant to modify her house.  Lastly, he opined that she needed an Adaptive Automobile allowance for driving with her hands.

In June 2011, the Veteran's representative submitted a letter which served as a notice of disagreement (NOD).  As to the issue of rectal disability, the representative wrote that a VA physician opined that constipation was a chronic condition related to medication; moreover, he verified that the Veteran used incontinence pads.  The representative questioned the RO's statement that the Veteran's use of an incontinence pad was not found to be limited to constipation specifically.  This statement, according to the representative, differed from that of the VA physician.  Nevertheless, incontinence pad usage need not be limited to any specific disability in order to "infer" the severity of a disability.  In short, a rating physician opined that the Veteran had chronic constipation and used an incontinence pad.  The representative also took note of the physician's finding that the Veteran has been wheelchair- and seated/roller walker-bound since approximately 2000 or 2001 and needed both an adaptive housing grant and an automobile and adaptive equipment grant. 

In March 2012, the Veteran was afforded a VA aid and attendance or housebound examination.  The examiner reviewed the claims file, considered the Veteran's accounts of her medical history, and conducted an examination.  The examiner reported that the Veteran was permanently bedridden; however, she was also reported to carry out a daily repertoire of activities.  The Veteran had a wheelchair designed for a disabled person, which, according to the examiner, she used for mobility approximately 95 percent of the time.  She used a walker during the remaining 5 percent of her daily mobile time.  Imbalance almost constantly affected her ability to ambulate.  She was able to perform self-care functions.

Upon physical examinations, the examiner reported that the Veteran was hemiplegic as to gait.  Findings included limitation of joint motion; muscle weakness; and paralysis.  Specifically, the examiner reported that the Veteran had extreme weakness with partial paralysis of the bilateral lower extremities, secondary to HTLV-1.  Testing further revealed that the Veteran's deep tendon reflexes (DTRs) would cause leg spasms.  Her DTRs were 3 of 4 and she did have bilateral clonus in the feet.  Muscle strength in the lower extremities was 3 of 5 bilaterally.

In concluding comments, the examiner opined that to Veteran was beginning to find great difficulty getting into the bathtub.  However, she had a device installed as a grab bar to make toileting easier.

In October 2012, the Veteran's representative submitted a letter.  She first noted that the RO had deferred adjudicating the severity of the Veteran's rectal disability due to the need of an additional VA examination.

The representative appended a VA General Counsel memorandum, which responded to a query concerning a VA regulation, presuming helplessness if an appellant has loss of anal and bladder sphincter control; and, if not, whether the applicable regulation permitted a factual determination as to whether the loss of anal and bladder sphincter control renders an appellant helpless, General Counsel offered the following application points.

"As stated in our memorandum of March 14, 1979, the regulation assumes that helplessness' results from loss of anal and bladder control.  It further provides that the requirement is met even when incontinence is overcome through rehabilitation."  See General Counsel Memorandum (September 12, 1979), 1A2

In April 2013, the Veteran was afforded a VA gastrointestinal (GI) and intestine examination.  The examiner reviewed the claims file, considered the Veteran's accounts of her medical history, and conducted a physical examination.  The examiner noted that the Veteran indicated that she had stopped taking Oxybutynin 6 to 7 months earlier due to side effects.  The Veteran also reported the occurrence of loose stools since 2011.  After an initial episode of bowel incontinence, she experienced "near misses" over the preceding 12 months.  She also noted the occurrence of episodes of constipation and loose stools, the former predominately.  The Veteran added that she used incontinence pads for urinary leakage.

The examiner opined that there was conflicting medical evidence as to the Veteran's rectal disability.  She reported that the February 2011 VA examiner "seemed to imply" that the Veteran had bowel incontinence and used an incontinence pad to control anal leakage.  However, the Veteran indicated otherwise in November 2010.  Here, the Board again notes that the period under evaluation in this case is from February 10, 2011.

The examiner offered an opinion to reconcile these conflicting accounts.  She opined that the Veteran stopped using medications which can cause constipation; however, she still complained of constipation.  The examiner also took note of the Veteran's diagnosed hyperthyroidism, which she noted can cause constipation.  In light of these findings, the examiner opined that the Veteran did not have bowel incontinence for a service-connected disability.  Incontinence pads, according to the examiner, were for urinary and not bowel incontinence. 

In June 2013, the Veteran submitted her substantive appeal (VA Form 9).  The Veteran and her representative appended a lengthy statement to the form, which presented her contentions comprehensively.  In response to the RO's maintenance of a noncompensable rating for the Veteran's constipation, the Veteran wrote that she reported problems due to medications used to treat a service-connected disability (namely HTLV-1).  While the Veteran thought that her constipation was due to taking Oxybutynin, according to this account, the RO noted that the Veteran had stopped taking Oxybutynin 7 months prior to the rating decision.  Moreover, the Veteran may have "suspected" that this drug caused the issue; however, she did not have the medical proficiency to make such a determination.  Furthermore, the Veteran did report at least one instance of bowel incontinence in 2011. 

Reference was also made to the General Counsel Memorandum (September 12, 1979), 1A2, as discussed above.  In this instance, a medical finding had been made as to the Veteran's loss of use of bilateral lower extremities, even though she could stand but not walk and was confined to a wheelchair because of loss of use of "lower extremities with natural knee action."  The Veteran and her representative further wrote that these medical findings show that the Veteran met the requirement of anal sphincter control "even though incontinence had been overcome with rehabilitation."  Justification was derived from an ancillary administrative review (appended to the record and discussed below), which opined that the fact that the Veteran cannot void the bowel without medical assistance meets the definition of loss of sphincter control.

The February 14, 1994 ancillary administrative review took note of a Veteran who had lost use of his lower extremities.  The examiner reported muscle atrophy bilaterally; however, the Veteran was able to stand but not walk.  This Veteran was confined to a wheelchair even though he could extend his knees.  In light of these facts, the Director of a Regional VA Medical and Office Center opined that the Veteran was entitled to a 100 percent disability rating for loss of the lower extremities under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5110.  This Veteran was required to use a catheter for bladder incontinence.  Furthermore, the Veteran controlled bowel function by use of laxatives and manual stimulation.  The Director opined that the Veteran was entitled to a 100 percent evaluation for loss of anal sphincter control under the provisions of 38 C.F.R. § 4.114 Diagnostic Code 7332 and 38 C.F.R. § 3.350(e)(2).  He further opined that the requirement for loss of anal sphincter control is met even though incontinence had been overcome.  The fact that the Veteran cannot void the bowel without medical assistance meets the definition of loss of anal sphincter control.  See February 14, 1994 Letter of Director, "Administrative Review-Retroactive Grant of Records" (associated with claims file as June 14, 2013 Correspondence).

In a January 20, 2016 spinal cord telehealth note, an examiner opined that the Veteran had HLTV-1 myelopathy, with a history of neurogenic bowel whose "bowel program" was being reviewed.  The examiner noted that the Veteran reported no improvement with the intervention of a laxative.  She had managed her bowels through manual manipulation to induce evacuation; she reported having bowel movements in this manner every two to three days.  She also reported that she had approximately 10 bowel accidents per month, which were noted as infrequent.  The examiner discussed the likelihood of upper neuron bowel as opposed to lower motor neuron etiology.

On January 29, 2016, the Veteran's representative submitted a copy of a February 14, 1994 letter.  The contents of the letter concerned another Veteran's claim; however, many of the facts as described in the letter bear similarity to those of the Veteran.  The VA Compensation and Pension Center Director who authored the letter wrote that the Veteran has maintained normal bowel function by the use of laxatives and manual stimulation.  As such, the Veteran was entitled to a 100 percent rating for loss of anal sphincter control under 38 C.F.R. § 4.113, Diagnostic Code 7332 and 38 C.F.R. § 3.750(e)(2).  The requirement for loss of anal sphincter control, according to the Director, is met even though incontinence has been overcome under a strict regimen of rehabilitation.  As was noted above, the fact that a Veteran cannot void the bowel without medical assistance meets the definition of anal sphincter control.

In May 2016, the Veteran was afforded a VA rectum and anus examination.  The examiner reviewed the claims file, considered the Veteran's accounts of her medical history and symptoms, and drafted an opinion.  The examiner opined that physical examination was not required.  He noted that the Veteran had received a diagnostic impression of neurogenic bowel in 2011.

The Veteran reported that she was experiencing a problem with extracting feces from her bowel.  She had been prescribed laxatives and a bowel management regimen, to include the use of digital stimulation.  Furthermore, the Veteran stated that sometimes when she is urinating, she defecates involuntarily.  She reported this fecal incontinence for the past two to two and a half years.  She usually experienced 10 episodes a month but at the time of examination, she reported that the episodes had occurred daily for the prior two weeks.  Upon review of the medical evidence of record and the Veteran's subjective impressions, the examiner opined that the Veteran has a diagnosis of neurogenic bowel related to HTLV-1 myelopathy.  The Veteran's symptoms included constipation, frequent fecal incontinence, and most likely decreased anal sphincter tone.  Therefore, her claimed loss of anal sphincter control is at least a likely as not due to or the result of service-connected myelopathy.

The examiner opined that the Veteran's treatment plan included regular bowel medication.  As to impairment of rectal sphincter control, he opined that involuntary bowel movements occurred on a fairly frequent basis.

In August 2016, the Veteran's representative submitted another NOD.  The representative advanced that the RO failed to recognize the evidence as noted in the examination regarding bowel care and digital stimulation to evacuate the bowel.  Moreover, he wrote that 38 C.F.R. § 3.350(e)(2) (2017) acknowledged the fact that "incontinence was not overcome through a strict regimen of bowel training and other auxiliary processes."  As this is applicable in the Veteran's case, the representative contended that the Veteran warranted a 100 percent disability rating for total loss of anal sphincter control.

At the February 2018 hearing, the Veteran testified that she had been paraplegic since about 2001.  She also stated that she now relied upon a regimen of manual digital manipulation to induce defecation because laxatives and smart prune juice were no longer effective means to relieve her constipation.  The Veteran's spouse testified that since the time he had been with the Veteran, he witnessed her toileting complications.

Analysis

A.	February 10, 2011 to March 30, 2015

In a March 2011 rating decision, the RO granted service connection for constipation associated with HLTV-1 myelopathy, right lower extremity effective February 10, 2011 at a noncompensable rating.  However, in an October 11, 2017 rating decision, the RO granted a 30 percent disability rating for impairment of rectal sphincter control with constipation effective February 10, 2011.  In the case of the former, the RO applied Diagnostic Code 7319 exclusively. In the case of the latter, the RO applied both Diagnostic Code 7319 and Diagnostic Code 7332.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7332 (2017).

Upon review of the evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted under Diagnostic Code 7319, Diagnostic Code 7332, of a combination of Diagnostic Codes 7319 and 7332 for the Veteran's rectal disability from February 10, 2011 to March 30, 2015.

As discussed above, a compensable rating is warranted for irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal stress 38 C.F.R. § 4.114, Diagnostic Code 7319, (2017).  As discussed above, the Veteran reported constipation and bowel disturbance (incontinence); however, the record of evidence is silent as to bouts of associated abdominal stress and does not meet the requirements for a compensable rating under Diagnostic Code 7319.  Therefore, assignment of the highest disability rating of 30 percent, for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress is not warranted.

Turning to 38 C.F.R. § 4.114, Diagnostic Code 7332 (2017), assignment of a higher rating requires extensive leakage and fairly frequent involuntary bowel movements.

At the April 2013 examination, the Veteran reported that she had an initial episode of anal incontinence and had experienced "near misses" over the preceding 12 months.  She also reported episodes of constipation and loose stools.  The Veteran is competent to report her symptoms and observations of constipation and of anal incontinence.  Nevertheless, determining the severity of a rectal disability must be weighed with clinical observations.  See Jandreau v. Nicholson, 492 F.3d at 372; Layno, 6 Vet. App. at 469-70.  In this matter, the Board finds that the objective medical findings by skilled medical professionals to be more probative and more credible.  As noted the February 2011 VA examiner indicated that that there was anal leakage and mentioned that the Veteran used an incontinence pad.  However, the April 2013 VA examiner opined that the Veteran used incontinence pads to control the effects of urinary and not bowel incontinence.  As to constipation, both of these examinations attributed it to the use of prescribed medications.  Neither of these VA examiners provided clinical findings of extensive leakage and fairly frequent involuntary bowel movements.

As noted above, the Board assigns great probative weight to the VA examiners' respective opinions.  They reviewed the claims file, considered the Veteran's accounts of her medical history, and conducted physical examinations.  In both cases, the examiners supported their findings with rationales, based upon clinical findings,

The evidence of record fails to show that Veteran's rectal disability manifested in extensive leakage and fairly frequent involuntary bowel movements from February 10, 2011 to March 30, 2015.

In sum, the weight of evidence is against assigning a disability rating in excess of 30 percent from February 10, 2011 to March 30, 2015 for the Veteran's service-connected rectal disability.

B.	March 31, 2015 to January 19, 2016

In a June 2016 rating decision, the RO granted service connection for impairment of rectal sphincter control associated with loss of use of the lower extremities due to HLTV-1 myelopathy from March 31, 2015 at 60 percent disabling under Diagnostic Code 7332.  The RO continued a noncompensable rating for constipation associated with HLTV-1 myelopathy, right lower extremity from February 10, 2011 under Diagnostic Code 7319. 

Upon review of the evidence of record, the Board concludes that the Veteran's rectal disability does not warrant a disability rating in excess of 60 percent from March 31, 2015 to June 19, 2016.

As noted above, The Veteran is competent to report her symptoms and observations of level of dysfunction.  See Layno, 6 Vet. App. 465, 466, 369-70.  Nevertheless, determining the severity of a rectal disability must also be weighed with clinical observations.  See Jandreau supra; Layno, 6 Vet. App. at 469-70.  Moreover, the Veteran is competent to report that she feels constipated, has delayed bowel movements, and suffers from episodes of incontinence.

As discussed above an increased rating for the Veteran's rectal disability under Diagnostic Code 7332 requires complete loss of sphincter control.

As discussed above, the Veteran's representative submitted a General Counsel Memorandum and ancillary administrative review which opined that Veterans were entitled to a 100 percent evaluation for loss of anal sphincter control under the provisions of 38 C.F.R. § 4.114 Diagnostic Code 7332 and 38 C.F.R. § 3.350(e)(2), even when incontinence had been overcome.  The fact that the Veteran cannot void the bowel without medical assistance meets the definition of loss of anal sphincter control.  The Board notes that this evidence presents compelling arguments, although in at least the case of the ancillary administrative review not of precedential status.  However, the Veteran in the case of the ancillary administrative review could not void the bowel without medical assistance at the time that the February 14, 1994 determination was made.

This is distinguishable from the evidence of record in the Veteran's case, as of the period of time under review.

The earliest medical evidence of record of manual manipulation to induce anal evacuation occurred in January 20, 2016.  In her spinal cord telehealth note, the VA examiner opined that the Veteran managed her bowels through manual manipulation to induce evacuation.  This is indicative of the fact that the Veteran could not void the bowel without assistance, thereby meeting the loss of anal sphincter control discussed above.

Turning once again to Diagnostic Code 7319, the medical evidence from the time under review does not meet the requirements of a compensable rating (in its own right), as discussed above.  A higher-compensable-rating under this Diagnostic Code is warranted for irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal stress 38 C.F.R. § 4.114, Diagnostic Code 7319, (2017).  As discussed above, the Veteran reported an initial episode of bowel disturbance (incontinence) and "near misses," with no associated abdominal stress.  Clearly, this evidence does not meet the requirements for a compensable rating under Diagnostic Code 7319.

In sum, the Board finds that the evidence of record supports the assignment of a 60 percent disability rating, but no higher, for the Veteran's rectal disability from March 31, 2015 to January 19, 2016.

The preponderance of the evidence is against the Veteran's claims and there are no doubts to be resolved.  See 38 U.S.C. § 5.107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Here the Board notes that the Veteran has been in receipt of a 100 percent disability rating for her service-connected disabilities since 1998.  Furthermore she has received 4 grants of special monthly compensation (SMC), effective from September 23 2010 (on account of lost feet); February 10, 2011(on account of loss of use of lower extremities due to HLTV-1 myelopathy with additional disabilities; degenerative joint disease; lumbar spine with reversed lordosis and muscle spasm; and renal involvement [bladder urgency] due to myelopathy independently ratable at 50 percent or more); and January 20, 2016 (on account of being in need of regular aid and attendance).  

The Veteran contended that a 100 percent rating for incontinence is warranted for the entire period of the appeal, citing 38 C.F.R. § 3.350 (e)(2) and the documents from the Director, Compensation and Pension Service from 1994.  The current version of the cited regulation is essentially the same as in 1994.  A Veteran with paraplegia with concurrent loss of anal sphincter control is entitled to SMC under 38 U.S.C. § 1114 (o).  In this section, the loss of sphincter control is not described in terms of degree of disability (i.e. frequency of use of absorbent materials).  Rather, the loss here is found to exist even if it has been overcome with auxiliary measures.  
Therefore, the Board finds that the Veteran is entitled to SMC under 38 U.S.C.A. § 1114 (o) from February 10, 2011.  Even though the incontinence was managed to the extent provided in the Diagnostic Criteria, this level of SMC is specific to the paraplegic Veteran.   The AOJ should determine the interaction with this award and the current awards under 38 U.S.C. §1114 (p) and (r).   


ORDER

A disability rating in excess of 30 percent from February 10, 2011 to March 30, 2015 for service connected impairment of rectal sphincter control with constipation associated with the loss of use of the lower extremities due to HLTV-1 myelopathy is denied.

A disability rating in excess of 60 percent from March 31, 2015 to January 2016 for service-connected impairment of rectal sphincter control with constipation associated with the loss of use of the lower extremities due to HLTV-1 myelopathy is denied.

Special monthly compensation under the provisions of 38 U.S.C. §1114 (o) is warranted from February 10, 2011.  




____________________________________________
J .W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


